DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11 and claims dependent thereon rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 8 and 11, the term “the display device generates a blood viscosity signal and a vascular age signal according to the six waves generated from the arterial acceleration pulse wave of the user before and after the meal" renders the claim indefinite because it is unclear if the term “generating” is referring to displaying four values (a blood viscosity signal before a meal, a blood viscosity signal after the meal, a vascular age signal before the meal, a vascular age signal after the meal) or is referring to the generating of both a blood viscosity signal and a vascular age signal requires the acceleration pulse wave data before and after a meal to output a single one of each signal. Examiner will be interpreting the claim as the latter. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al (“MULTIPLE PULSE WAVE MEASUREMENT TOWARD ESTIMATING CONDITION OF HUMAN ARTERIES”) (“Nomura”) as evidenced by Bowler, II (US 2020/0117417) (“Bowler”) as evidenced by Elgendi et al (“Detection of a and b waves in the acceleration photoplethysmogram”) in view of Amano et al (US 5,941,837) (“Amano”) and further in view of Townsend et al (US 2016/0324470) (“Townsend”).
Regarding Claim 1, while Nomura teaches a capacitive microphone device, adapted to sense an arterial acceleration pulse wave of a user (Abstract, p119), comprising: 
a capacitive microphone module, including one or more capacitive microphone, wherein the capacitive microphone or the capacitive microphones directly contact with a skin of the user for directly sensing the arterial acceleration pulse wave of the user (p118-119, “The MEMS-ECM is a silicon condenser microphone chip. In other words, it is a pressure sensor that offers high quality and performance... Although a reduction in sensitivity in a lower frequency range can be produced by the CMOS chip, which has an amplifier with high-input impedance, it is possible to detect human pulse signals from the skin surface via the vibration of the skin, as generated by the propagation of the pulse wave.” Where Bowler [0014] notes that a condenser microphone is understood to be a capacitive sensor), and each period of the arterial acceleration pulse wave includes six waves, and the six waves include a Q wave, an R wave, an S wave, a T wave, a U wave and a V wave (Fig. 3(c), a generally understood characteristic of arterial acceleration pulse waves)
the Q wave represents a starting point at a beginning of a ventricular systolic phase, the R wave represents a peak value of the ventricular systolic phase, the S wave represents a cut point of a reflected wave, the T wave represents a peak value of the reflected wave at an end of the ventricular systolic phase, the U wave represents an arterial notch as the end of the ventricular systolic phase, and the V wave represents a peak value of a diastolic phase (Fig. 3(c), generally corresponding characteristics, not further limiting the claim as reflected in Elgendi Fig. 1),
Nomura fails to teach the capacitive microphone module is an accelerometer.
However Sato teaches a condenser microphone (Abstract) and further teaches that an accelerometer may be formed of condenser microphones (Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the condenser microphone of Nomura as an accelerometer as taught by Sato as a form of directly getting acceleration data which is the desirable data for diagnosing the health of a patient as noted in Nomura (p117, “Sano et al. (1985) reported that the human pulse wave in an accelerated form (secondary differentiated pulse wave signal) of patients who had experienced or displayed a symptom of cardiovascular disease had a composition that is distinct from that of the healthy population (Sano, 1985).”).
Yet their combined efforts fail to teach a display device, electrically connected to the capacitive accelerometer module and including a displayer and a speaker, the displayer displaying the arterial acceleration pulse wave of the user, the speaker emitting an audible signal according to one of change values of the Q wave, the R wave, the S wave, the T wave, the U wave and the V wave of the arterial acceleration pulse wave, the display device connecting to a fixing bracket via a connector, the fixing bracket having a clasp for snapping the display device on a wrist of the user; 
wherein the display device further includes a central processor, and the central processor automatically receives the arterial acceleration pulse wave of the user and correspondingly generates the change value values of the Q wave, the R wave, the S wave, the T wave, the U wave and the V wave of the arterial acceleration pulse wave, the display device generates a prompt signal when one of the change values of the Q wave, the R wave, the S wave, the T wave, the U wave and the V wave is equal to or larger than a predetermined value at a predetermined time interval, 
However Amano teaches an acceleration pulse wave analyzer (Abstract) comprising:
a display device including a speaker, the speaker emitting an audible signal according to one of change values of the Q wave, the R wave, the S wave, the T wave, the U wave and the V wave of the arterial acceleration pulse wave, (Col. 46, L. 2-17, speaker included to provide necessary notifications, Col. 6, L. 27-39, notification done on basis of circulation derived from acceleration pulse wave, the circulation is determined by changes in the various waves of the acceleration pulse wave, thus the speaker is actuated in response to these changes),
the display device on a wrist of the user (Fig. 3A, display 108 on wristwatch);
wherein the display device further includes a central processor, and the central processor automatically receives the arterial acceleration pulse wave of the user (Figs. 1 and 3A, controller 109, Col. 18, L. 3-9),
the display device generates a prompt signal when one of the change values of the Q wave, the R wave, the S wave, the T wave, the U wave and the V wave is equal to or larger than a predetermined value at a predetermined time interval (Col. 34, L. 22-49, predetermined value is the normalized height of the Q wave, and the change value is the value of the T wave, evaluated by a ratio of these two waves, and a state of circulation is determined from this evaluation, with the change in from Q wave to T wave indicating if a notification of deteriorating health state needs to be made. Figs. 2A and 2B outline the greater the change in T wave from Q wave, the worse the condition),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the pre-processing, processor, and display components all at the wrist as taught by Amano with the condenser microphone of Nomura as a way to facilitate the processing of the gathered pulse data by Nomura. Also it would have been obvious to analyze the individual wave components of the acceleration pulse wave of Lee as taught by Amano for a change equal or larger than a predetermined value as this can provide an indication of a deteriorating health condition.
Yet their combined efforts fail to teach the display device connecting to a fixing bracket via a connector, the fixing bracket having a clasp for snapping the display device on a wrist of the user,
However Townsend teaches a wearable device with a display (Abstract, [0024]) and further teaches that this display can be incorporated into a worn device on a subject’s wrist (Fig. 2a-2d, [0020] tabs 208 / fixing bracket snapped into place by receiving member 214 / clasps).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the display device of Nomura, Sato, and Amano fix to the wearing members 103a and 103b by fixing the display on the subject’s wrist as taught by Townsend as the application of a known technique for attaching a worn display to a medical device (Townsend) to the known display-based medical device (Amano) ready for improvement to yield predictable results of providing a standardized method for configuring the display.
Regarding Claim 2, Nomura, Bowler, Elgendi, Amano, and Townsend teach the capacitive accelerometer device according to claim 1, and Nomura further teaches wherein the capacitive accelerometer is a condenser microphone (See Claim 1 Rejection).17  
Regarding Claim 9, Nomura, Bowler, Elgendi, Amano, and Townsend teach the capacitive accelerometer device according to claim 1, wherein the changes of the arterial acceleration pulse wave of the user represent a change of a microcirculation of the user (See Claim 1 Rejection, this claim does not further limit claim 1, merely reflects a characteristic of acceleration pulse waves).  

Regarding Claim 10, while Nomura teaches a sensing method, performed with a capacitive microphone device applied to sense an arterial acceleration pulse wave of a user (Abstract, p119), the method comprising:
sensing the arterial acceleration pulse wave of the user directly by one or more capacitive microphones included in a capacitive microphones module, wherein the capacitive microphone or the capacitive microphones directly contact with a skin of the user (p118-119, “The MEMS-ECM is a silicon condenser microphone chip. In other words, it is a pressure sensor that offers high quality and performance... Although a reduction in sensitivity in a lower frequency range can be produced by the CMOS chip, which has an amplifier with high-input impedance, it is possible to detect human pulse signals from the skin surface via the vibration of the skin, as generated by the propagation of the pulse wave.” Where Bowler [0014] notes that a condenser microphone is understood to be a capacitive sensor), and each period of the arterial acceleration pulse wave includes six waves, and the six waves include a Q wave, an R wave, an S wave, a T wave, a U wave and a V wave (Fig. 3(c), a generally understood characteristic of arterial acceleration pulse waves),
the Q wave represents a starting point at a beginning of a ventricular systolic phase, the R wave represents a peak value of the ventricular systolic phase, the S wave represents a cut point of a reflected wave, the T wave represents a peak value of the reflected wave at an end of the ventricular systolic phase, the U wave represents an arterial notch as the end of the ventricular systolic phase, and the V wave represents a peak value of a diastolic phase (Fig. 3(c), generally corresponding characteristics, not further limiting the claim as reflected in Elgendi Fig. 1),
Nomura fails to teach the capacitive microphone module is an accelerometer.
However Sato teaches a condenser microphone (Abstract) and further teaches that an accelerometer may be formed of condenser microphones (Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the condenser microphone of Nomura as an accelerometer as taught by Sato as a form of directly getting acceleration data which is the desirable data for diagnosing the health of a patient as noted in Nomura (p117, “Sano et al. (1985) reported that the human pulse wave in an accelerated form (secondary differentiated pulse wave signal) of patients who had experienced or displayed a symptom of cardiovascular disease had a composition that is distinct from that of the healthy population (Sano, 1985).”).
Yet their combined efforts fail to teach
emitting an audible signal according to one of change values of the Q wave, the R wave, the S wave, the T wave, the U wave, and the V wave of the arterial acceleration pulse wave by a speaker included in a display device, and
the display device generates a prompt signal when one of the change values of the Q wave, the R wave, the S wave, the T wave, the U wave, and the V wave of the arterial acceleration pulse wave is equal to or larger than a predetermined value at a predetermined time interval.
However Amano teaches an acceleration pulse wave analyzer (Abstract) determining an acceleration pulse wave by utilizing two differential circuits (Amano: Col. 4, L. 29-46).
a display device including a speaker, the speaker emitting an audible signal according to one of change values of the Q wave, the R wave, the S wave, the T wave, the U wave and the V wave of the arterial acceleration pulse wave, (Col. 46, L. 2-17, speaker included to provide necessary notifications, Col. 6, L. 6-17, notification done on basis of circulation derived from acceleration pulse wave, the circulation is determined by changes in the various waves of the acceleration pulse wave, thus the speaker is actuated in response to these changes),
the display device on a wrist of the user (Fig. 3A, display 108 on wristwatch);
wherein the display device further includes a central processor, and the central processor automatically receives the arterial acceleration pulse wave of the user (Figs. 1 and 3A, controller 109, Col. 18, L. 3-9),
the display device generates a prompt signal when one of the change values of the Q wave, the R wave, the S wave, the T wave, the U wave and the V wave is equal to or larger than a predetermined value at a predetermined time interval (Col. 34, L. 22-49, predetermined value is the normalized height of the Q wave, and the change value is the value of the T wave, evaluated by a ratio of these two waves, and a state of circulation is determined from this evaluation, with the change in from Q wave to T wave indicating if a notification of deteriorating health state needs to be made. Figs. 2A and 2B outline the greater the change in T wave from Q wave, the worse the condition),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the pre-processing, processor, and display components all at the wrist as taught by Amano with the condenser microphone of Nomura as a way to facilitate the processing of the gathered pulse data by Nomura. Also it would have been obvious to analyze the individual wave components of the acceleration pulse wave of Lee as taught by Amano for a change equal or larger than a predetermined value as this can provide an indication of a deteriorating health condition.
Yet their combined efforts fail to teach the display device connecting to a fixing bracket via a connector, the fixing bracket having a clasp for snapping the display device on a wrist of the user,
However Townsend teaches a wearable device with a display (Abstract, [0024]) and further teaches that this display can be incorporated into a worn device on a subject’s wrist (Fig. 2a-2d, [0020] tabs 208 / fixing bracket snapped into place by receiving member 214 / clasps).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the display device of Lee and Lee 2 fix to the wearing members 103a and 103b by fixing the display on the subject’s wrist as taught by Townsend as the application of a known technique for attaching a worn display to a medical device (Townsend) to the known display-based medical device (Lee 2) ready for improvement to yield predictable results of providing a standardized method for configuring the display.
Regarding Claim 12, Nomura, Bowler, Elgendi, Amano, and Townsend teach the sensing method according to claim 10, wherein the changes of the arterial acceleration pulse waves of the user represent a change of a microcirculation of the user (See Claim 10 Rejection, this claim does not further limit claim 10, merely reflects a characteristic of acceleration pulse waves).  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura as evidenced by Bowler and as evidenced by Elgendi in view of Amano and further in view of Townsend and further in view of Ogawa et al (US 2015/0141774) (“Ogawa”).
Regarding Claim 3, while Nomura, Bowler, Elgendi, Amano, and Townsend teach the capacitive accelerometer device according to claim 2, their combined efforts fail to teach wherein the condenser microphone is an electret condenser microphone or a micro-electromechanical condenser microphone. 
However Ogawa teaches a condenser microphone device (Abstract, [0008], [0219]), adapted to measure an arterial acceleration pulse wave of a user ([0256] monitoring pulse wave for volume, speed, and acceleration, [0262] evaluating pulse wave by its volume, speed, and acceleration) and further teaches this condenser microphone may be an electret condenser microphone or a micro-electromechanical condenser microphone ([0230] “Examples of the microphone include condenser microphones, dynamic microphones, and balanced armature microphones. Condenser microphones are particularly preferable in terms of a high directivity, signal-to-noise ratio, and sensitivity. An electret condenser microphone (ECM) can also be suitably used. A MEMS-ECM, which is manufactured by microelectromechanical system (MEMS) technology, is also preferred (hereinafter referred to as "MEMS-ECM").”).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the condenser microphone of Nomura to be either an electret condenser microphone or a micro-electromechanical condenser microphone as taught by Ogawa as Ogawa teaches they are preferred implementations of pulse sensing when using a microphone.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura as evidenced by Bowler and as evidenced by Elgendi in view of Amano and further in view of Townsend and further in view of Ogawa et al (US 2015/0141774) (“Ogawa”) and further in view of Kitajima et al (US 2007/0118028) (“Kitajima”).
Regarding Claim 4, while Nomura, Bowler, Elgendi, Amano, and Townsend teach the capacitive accelerometer device according to claim 1, their combined efforts fail to teach wherein the capacitive accelerometer may be performed by a finger sleevings.
However Ogawa teaches a condenser microphone device (Abstract, [0008], [0219]), adapted to measure an arterial acceleration pulse wave of a user ([0256] monitoring pulse wave for volume, speed, and acceleration, [0262] evaluating pulse wave by its volume, speed, and acceleration) and further teaches sensing by the capacitive accelerometer may be performed by a finger sleeving ([0409]-[0411], Fig. 26a, finger mount F14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the pulsation monitoring site of the wrist of Lee with the pulsation monitoring site of the finger as a simple substitution of one monitoring site for another to obtain predictable results of accurately assessed data. 
Furthermore, it would be obvious that a wrist-based system can include finger-sleeved sensors as Kitajima teaches that wrist-based monitoring systems may have sensing components attached as finger sleeves. This would reduce the amount of components requiring housing at the wrist and therefore simplifies the display unit complexity.
Regarding Claim 5, Nomura, Bowler, Elgendi, Amano, Townsend, Ogawa, and Kitajima teach the capacitive accelerometer device according to claim 4, and Ogawa further teaches wherein the capacitive accelerometer module includes a finger sleeving used for being sleeved on a middle finger of the user (See Claim 4 Rejection, for being sleeved on a middle finger is intended use), the capacitive accelerometer is disposed on a side of the finger sleeving (Fig 26a, shown at a bottom side relative to the image), the capacitive accelerometer senses the arterial acceleration pulse wave of the user through a pulse received by the finger sleeving (See Claim 4 Rejection).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura as evidenced by Bowler and as evidenced by Elgendi in view of Amano and further in view of Townsend and further in view of Ogawa and further in view of Kitajima and further in view of Naghavi et al (US 2008/0081963) (“Naghavi”).
Regarding Claim 6, while Nomura, Bowler, Elgendi, Amano, Townsend, Ogawa, and Kitajima teach the capacitive accelerometer device according to claim 4, and Ogawa teaches the capacitive accelerometers is disposed on a side of the finger sleeving, the capacitive accelerometers sense the arterial acceleration pulse wave of the user through a pulse received by the finger sleeving (See Claim 4 Rejection), their combined efforts fail to teach wherein the capacitive accelerometer module includes finger sleevings used for being sleeved on an index finger, a middle finger and a ring finger of the user.
However Naghavi teaches a cardiovascular monitoring system (Abstract, [0059], Fig. 6a) wherein the system may be applied with multiple finger mounted sensors (Fig. 13, [0043], [0082]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include multiple finger sleeves systems with sensors as taught by Naghavi with the finger sleeve systems of Ogawa as Ogawa teaches in a second embodiment of pulse monitoring (Fig. 37(a), [0603], [0604]) that pulse may be monitored at different fingers to account for the effect of body motion.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura as evidenced by Bowler and as evidenced by Elgendi in view of Amano and further in view of Townsend and further in view of Birnbaum et al (US 2006/0135863) (“Birnbaum”).
Regarding Claim 7, while Nomura, Bowler, Elgendi, Amano, and Townsend teach the capacitive accelerometer device according to claim 1, their combined efforts fail to teach wherein each of the capacitive accelerometers connects to the capacitive accelerometer module by snap-fastening.18  
However Birnbaum teaches a cardiovascular monitoring system (Abstract) wherein the system has sensing components applied by snap fastening ([0031] electrodes applied to garment by snap fastener).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to teach that the accelerometer/microphone component of Lee may be attached by a snap fastener as taught by Birnbaum as a means of creating a consistent standard of application of how the sensor is applied to the glove system. A consistent standard in system construction provides greater confidence in the comparability of data gathered between systems.

Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura as evidenced by Bowler and as evidenced by Elgendi in view of Amano and further in view of Townsend and further in view of Yonei et al (“Effects of Health Food Containing Cistanche Deserticola Extract on QOL and Safety in Elderly: An Open Pilot Study of 12-week Oral Treatment”) (“Yonei”) and further in view of Ishizawa et al (US 2018/0008175) (“Ishizawa”).
Regarding Claim 8, while Nomura, Bowler, Elgendi, Amano, and Townsend teach the capacitive accelerometer device according to claim 1, and the display device is used to sense the arterial acceleration pulse waves of the user before and after a meal (See Claim 1 Rejection, sensing arterial acceleration pulse wave is taught by combination of references and  gathered data points may be considered before and after a meal), their combined efforts fail to teach the display device generates a vascular age signal according to six waves generated from the arterial acceleration pulse waves of the user before and after a meal.
However Yonei teaches an aging evaluation (Abstract) and further teaches that an acceleration pulse wave can generate a vascular age signal (p8, Examination for arteriosclerosis, from the acceleration pulse amplitude ratios seen in Amano). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further calculate a vascular age as taught by Yonei with the pulse acceleration data of Nomura, Amano, and Townsend to provide contextual data of a subject’s health status.
Yet their combined efforts fail to teach wherein the display device generates a blood viscosity signal according to six waves generated from the arterial acceleration pulse waves of the user before and after the meal.  
However Ishizawa teaches a medical device (Abstract) and further teaches using acceleration pulse waves to predict blood glucose ([0092], [0094]), wherein this is possible due to blood glucose affecting blood viscosity and thus affect the speed of blood flow ([0092]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further predict blood viscosity and provide a blood viscosity “signal” by way of a predicted blood glucose value as taught by Ishizawa with the pulse acceleration data of Nomura to provide contextual data of a subject’s health status. Furthermore, it would be obvious to consider the blood viscosity/glucose before and after a meal as this reflects whether subject is in a blood glucose state that requires intervention.

Regarding Claim 11, while Nomura, Bowler, Elgendi, Amano, and Townsend teach the sensing method according to claim 10, and the display device receives the arterial acceleration pulse wave of the user before and after a meal (See Claim 10 Rejection, sensing arterial acceleration pulse wave is taught by combination of references and  gathered data points may be considered before and after a meal), their combined efforts fail to teach the display device generates a vascular age signal according to six waves generated from the arterial acceleration pulse waves of the user before and after a meal.
However Yonei teaches an aging evaluation (Abstract) and further teaches that an acceleration pulse wave can generate a vascular age signal (p8, Examination for arteriosclerosis, from the acceleration pulse amplitude ratios seen in Amano). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further calculate a vascular age as taught by Yonei with the pulse acceleration data of Nomura, Amano, and Townsend to provide contextual data of a subject’s health status.
Yet their combined efforts fail to teach wherein the display device generates a blood viscosity signal according to six waves generated from the arterial acceleration pulse waves of the user before and after the meal.  
However Ishizawa teaches a medical device (Abstract) and further teaches using acceleration pulse waves to predict blood glucose ([0092], [0094]), wherein this is possible due to blood glucose affecting blood viscosity and thus affect the speed of blood flow ([0092]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further predict blood viscosity and provide a blood viscosity “signal” by way of a predicted blood glucose value as taught by Ishizawa with the pulse acceleration data of Nomura to provide contextual data of a subject’s health status. Furthermore, it would be obvious to consider the blood viscosity/glucose before and after a meal as this reflects whether subject is in a blood glucose state that requires intervention.

Response to Arguments
Applicant’s amendments and arguments filed 6/29/2022 with respect to the claim objections have been fully considered and are persuasive. The rejection/objection(s) is/are withdrawn.
Applicant’s arguments filed 6/29/2022 with respect to the 35 USC 103 rejections have been fully considered, but are not persuasive. 
Applicant first argues that Amano, Col. 6, l. 6-17, refers to body motion measurement, not circulation, thus failing to support obtaining change values of various waves. Examiner notes that the cited passage was in error and the correct passage was Col. 6, L. 27-39.
Applicant’s second argument is that Amano fails to obtain change values of various waves. The amplitude ratios of Amano could remain the same and changes would not be captured by Amano. Examiner notes that the claim language is the emitting “audible signal according to one of change values of the Q wave, the R wave, the S wave, the T wave, the U wave, and the V wave…” This language does not require obtaining an exact value, rather an action to be performed in response to any change value. Further, not all change values must be captured by the given claim language, and the amplitude ratio of Amano will reflect changes in one of the various waves.
Applicant’s remaining amendments and arguments filed 6/29/2022 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejection/objection(s) is/are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Nomura, Bowler, Elgendi, Amano, and Townsend.
Consequently, claims 2-9 and 11-12 remain rejected due to their dependency on rejected independent claims 1 and 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791